department of the treasu internal_revenue_service washington d c contact person id number telephone number of e g0 employer_identification_number vil date may _ legend - a b c d e dear sir or madam we have considered your ruling_request dated date in which you sought the federal_income_tax consequences of a proposed transfer of assets from a to certain other foundations supporting constituent institutions of d as more fully set forth below ais a corporation that has been recognized as exempt from federal_income_tax pursuant to sec_501 of the internal_revenue_code and as other than a private_foundation because it is described in sec_509 and sec_170 iv a’s exempt_purpose is to hold and administer money and other_property and make distributions to or for the benefit of d and its thirteen constituent institutions d and all of its constituent institutions are instrumentalities of e e recently enacted a law authorizing the constituent institutions of d to establish campus-based foundations without the approval of the board_of regents of d the new law further provides that the campus-based foundations are to operate subject_to policies adopted by the board_of regents of d a too operates subject_to these same policies the campus-based foundations may not be considered agencies or instrumentalities of e or a unit of the executive branch for any purpose both b and c were created by their respective constituent institutions and both have applied and have been recognized as exempt under sec_501 of the code b is a public charity described in sec_170 has an advance_ruling under sec_170 it is anticipated that other constituent institutions of d will create entities authorized by the new law to hold and administer money and other_property and to make distributions to or for the benefit of their particular constituent institution priyate entities already exist to support several of the constituent institutions these foundations existed prior to the creation of d and for all relevant purposes are identical to c and d except that they support their respective constituent institutions a donor has made substantial contributions to a over the years to establish an endowed fund for the benefit of one of d’s constituent institutions the endowed fund that was created presently has a fair_market_value of approximately twice the original donations the donor's gift was complete in that total ownership of the money or other_property donated was transferred to a the donor retained no right of control as regards the gift however the donor has expressed a wish that a transfer the gift plus earnings thereon minus expenses to b restricted in such a manner that the gift’s use by b would be identical to the gifts use by a it is anticipated that other donors who have made gifts to a to benefit a specific constituent institution of d will express a wish that a transfer their gift plus earnings thereon minus expenses to the foundation that has been created or may be created to support solely that specific constituent institution it is also contemplated that absent a specific donor request constituent institutions themselves may request that funds held by a and earmarked for their benefit be transferred to their respective foundations a wishes to honor its donor's request and other requests made by other living donor s who execute appropriate documentation relating to the transfer moreover absent specific donor requests a may honor requests by constituent institutions to transfer funds held for their benefit to their respective foundation by honoring any such request ownership of certain cash securities and other_property would be transferred by a to the foundation s that support specific institutions of d alternatively a may convert sufficient assets to cash and transfer cash to the foundation s that support specific constituent members of d after the transfers are made b and c have indicated that they want a to manage their endowments and c has indicated that it will ask a to undertake certain additional administrative services for it possible that additional possibly all institutional foundations may request that a perform these services on their behalf as well a wishes to perform these services for them and will be compensated for its services in doing so it is sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable or educational_purposes sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes the advancement of education sec_509 of the code excludes from the term private_foundation organizations described in sec_170 sec_170 of the code describes organizations that are organized and operated exclusively to receive hold invest and administer property and make expenditures to or for the benefit of a college or university referred to in clause ii which is an agency_or_instrumentality of a state or political_subdivision thereof or which is owned or operated by a state or political_subdivision thereof or by an agency_or_instrumentality of one or more states or political subdivisions sec_170 of the code generally describes an organization exempt under sec_501 that normally receives a substantial part of its support from a governmental_unit referred to in sec_170 or from direct or indirect_contributions from the general_public sec_511 of the code imposes a tax on the unrelated_business_income of organizations described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with the carrying on of the trade_or_business with certain modifications sec_512 of the code excludes from the computation of unrelated_business_taxable_income all gains and losses from the sale exchange or other_disposition of property sec_513 of the code provides that the term unrelated_trade_or_business means in the case of any organization subject_to the tax imposed by sec_511 any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 of the code provides an exception for any trade_or_business carried on by an organization described in sec_501 that is primarily for the convenience of its members students patients officers or employees this exception also applies to any college or university that is an agency_or_instrumentality of any government or that is owned or operated by a government sec_1_513-1 of the regulations provides that a trade_or_business is related to exempt purposes in the relevant sense only when the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 of the code only if the causal relationship is a substantial one sec_1_513-1 further provides that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes revrul_67_149 1967_1_cb_133 provides that an organization providing only financial assistance to organizations exempt under sec_501 of the code may qualify for exemption under sec_501 revrul_58_194 1958_1_cb_240 held that an organization operating a book and supply store and a cafeteria and restaurant on the campus of a state university for the convenience of the student body and faculty qualified for exemption under sec_501 of the code the facilities of the organization were available to everyone connected with the university and the profits were used solely for the benefit of the students and faculty of the university because the organization served almost exclusively the members of the faculty and student body and since it was performing functions for their benefit and convenience and in furtherance of the university's educational program it was for all intents and purposes an integral part of the university revrul_78_41 1978_1_cb_148 provides that a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under section c of the code revrul_81_19 1981_1_cb_353 discussed an organization formed to assist a university by receiving contributions on its behalf providing financial management assistance to the university's academic departments and managing the university's vending machine and laundromat facilities the ruling concluded that the organization’s activities were an integral part of the exempt_activities of the university and therefore furthered the exempt purposes of the university the proposed transaction will not adversely affect a's exemption under sec_501 of the code nor its classification as other than a private_foundation described in sec_509 and sec_170 because a will continue to perform the same activities for the same purposes for which it was originally recognized as exempt a will be holding and administering property on behalf of related sec_501 entities which is itself an activity described in sec_501 see rev ruls and all cited above an exempt_organization described in sec_170 of the code may make distributions to other organizations without jeopardizing its foundation classification if the distributions are clearly to or for the benefit of’ of organizations described in sec_170 a ii in this case d and all the constituent institutions are described in sec_170 d its constituent institutions and the supporting foundations are all by law subject_to the control of d's board_of regents this control assures that the supporting foundations regardiess of foundation classification are organized and will be operated for the benefit of or to carry out the normal functions of its respective constituent b a ii institution like the organization discussed in revrul_58_194 a's activities are an integral part of the exempt_activities of d and therefore a furthers the exempt purposes of d if d conducted the activities itself the income would not be subject_to the tax on unrelated_business_income because the activity would be carried on for the convenience of d or its members the basis for a's exemption is its purpose of furthering d's exempt_purpose by aiding d in performing its various administrative functions thus a's activities are substantially related to the exempt_purpose or function constituting the basis for a's exemption under sec_501 a's disposition of investment_assets some or all of which are appreciated and all of which are used by a to generate income to support the pursuit of its exempt_function by selling those assets and transferring the proceeds or transferring the investment_assets in_kind to another institution affiliated with d will not cause the appreciation of those assets to be subject_to unrelated_business_income_tax see section b of the code since a’s exempt purposes are in essence to hold and invest money and other_property and make distributions to or on behalf of d and its constituent institutions a is indirectly fulfilling those purposes by providing fund management and other administrative services for other foundations whose charitable purposes are to hold and administer money and other_property directly for specific institution sec_3s that are affiliated with d although a and the other institutional foundations are not under common_control they are by law subject_to the policies adopted by d’s board_of regents the contro exercisable by the board_of regents creates a relationship among a and the constituent institutions similar in nature to relationships among the groups discussed in revrul_71_529 accordingly a's income from providing management and administrative services to the constituent institution's foundations will be income related to the performance of a’s exempt_function and will not be subject_to unrelated_business_income_tax based on the information submitted and the representations made therein we rule as foliows a transfer of money securities and other_property by a to another foundation created to support a specific constituent institution of d which was the intended beneficiary of the interested donor will not jeopardize the status of a as a public charity and as other than a private_foundation pursuant to sec_509 and sec_170 of the code a transfer of money securities and other_property by a to another foundation created to support a specific constituent institution of d which was the intended beneficiary of the interested donor will not give rise to unrelated_business_income_tax for a pursuant to sections of the code compensation received by a for providing management and administrative services to another foundation created to support a specific constituent institution of d will not be subject_to unrelated_business_income_tax pursuant to sections of the code these rulings are based on the understanding that there will be no material changes in the facts upon which they are based because these rulings could help resolve future questions about your federal_income_tax status you should keep a copy in your permanent records these rulings are directed only to the organization that requested them sec_61 k of the code provides that they may not be used or cited as precedent if you have any questions about these rulings please contact the person whose name and telephone number are shown in the heading of this letter sincerely wa eee oy oy ngos robert c harper jr manager exempt_organizations technical group
